Exhibit 10.1

FIRST AMENDMENT AND EXTENSION AGREEMENT

This FIRST AMENDMENT AND EXTENSION AGREEMENT (this “Agreement”) dated as of
October 4, 2019 (the “Extension Effective Date”) is entered into by and among
ONE GAS, INC., an Oklahoma corporation (“Borrower”), the undersigned Lenders (as
defined in the Credit Agreement) (the “Consenting Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement (as hereinafter defined).

R E C I T A L S

A. Reference is made to that certain Amended and Restated Credit Agreement dated
October 5, 2017 among the Borrower, the Administrative Agent and the Lenders as
modified by that certain Extension Agreement dated as of October 5, 2018 (the
“Initial Extension Agreement”), among the Borrower, the Administrative Agent and
the Lenders (as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

B. The Initial Extension Agreement extended the Maturity Date from October 5,
2022 to October 5, 2023.

C. Borrower has requested certain amendments to the Credit Agreement and this
Agreement is being executed to evidence Borrower’s requested extension of the
Maturity Date from October 5, 2023 to October 4, 2024 pursuant to Section 2.15
of the Credit Agreement (the “Extension”).

D. Administrative Agent and the Consenting Lenders have agreed, upon the
following terms and conditions, to amend the Credit Agreement and permit the
Extension as provided herein on and as of the Effective Date (as defined below).

NOW, THEREFORE, the parties hereto agree as follows:

1. Consent to Extension. Subject to the satisfaction of the conditions precedent
set forth in Paragraph 3 below, each Consenting Lender hereby consents to the
Extension, and effective as of the Extension Effective Date, the Maturity Date
applicable to each Consenting Lender is October 4, 2024.

2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in the appropriate alphabetical order:

“Adjustment” has the meaning specified in Section 3.03(b)(iv).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b)(iv).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with Borrower).

 



--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(b)(ii).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

(b) Section 3.03 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, including, without limitation, because LIBOR is not available or published
on a current basis and such circumstances are unlikely to be temporary, or
(iii) the Administrative Agent or the Required Lenders determine for any reason
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) or clause (a)(ii) above, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
impacted Loans (unless the Borrower elects to maintain the impacted Loans as
Base Rate Loans) until (1) the Administrative Agent revokes the notice delivered
with respect to the impacted Loans under clause (a)(i) or clause (a)(ii) above,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the impacted Loans, or
(3) as to any Lender, such Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(b) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, Administrative Agent determines (which determination
will be conclusive absent manifest error), or the Borrower or the Required
Lenders notify Administrative Agent (with, in the case of the Required Lenders,
a copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan
including, without limitation, because LIBOR is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(ii) the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

(iv) then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all

 

3



--------------------------------------------------------------------------------

Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.    Such LIBOR Successor Rate shall be applied
in a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

(v) if no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the Scheduled Unavailability Date has occurred (as
applicable), then Administrative Agent will promptly so notify the Borrower and
each Lender; and

(vi) thereafter, (A) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans will be suspended, (to the extent of the impacted
Eurodollar Rate Loans or Interest Periods), and (B) the Eurodollar Rate
component will no longer be utilized in determining the Base Rate.

(c) Upon receipt of any such notice under clause (a) or clause (b)(v) above, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the impacted Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans (except
that the Eurodollar Rate component will no longer be utilized in determining the
Base Rate for any such Loans) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
will provide that in no event may such LIBOR Successor Rate be less than zero
for purposes of this Agreement. In connection with the implementation of a LIBOR
Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(c) Immediately following the consummation of all transactions contemplated
herein, on the Extension Effective Date, the number of extension requests
permitted pursuant to Section 2.15(a) shall be restored to two (2).

3. Conditions Precedent to Effectiveness. This Agreement and the Extension shall
be effective as of the Effective Date hereof, provided that the Administrative
Agent shall have received the following (a) counterparts of this Agreement,
executed by the Borrower, and Lenders holding more than 50% of the Aggregate
Commitments (calculated in accordance with Section 2.15 of the Credit
Agreement), (b) a certificate of the Secretary or an Assistant Secretary dated
as of the date hereof containing the certifications required by
Section 2.15(f)(i)(A) of the Credit Agreement, (c) a certificate of a
Responsible Officer of the Borrower dated as of the date hereof containing the
certifications required by Section 2.15(f)(i)(B) of the Credit Agreement, and
(c) a fee in the amount separately agreed by the Borrower, for the account of
each Consenting Lender.

 

4



--------------------------------------------------------------------------------

4. Affirmation and Ratification of Loan Documents. The Borrower hereby
(a) ratifies and affirms each Loan Document to which it is a party (as modified
by this Agreement and the Extension), (b) agrees that all of its obligations and
covenants under each Loan Document to which it is a party shall remain
unimpaired by the execution and delivery of this Agreement and the other
documents and instruments executed in connection herewith, and (c) agrees that
each Loan Document to which it is a party (as modified by this Agreement and the
Extension) shall remain in full force and effect. This Agreement is a Loan
Document.

5. Miscellaneous. (a) Headings and captions may not be construed in interpreting
provisions; (b) this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York; and (c) this Agreement may be executed
in any number of counterparts, and by the different parties hereto on separate
counterparts, with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document. Delivery of an executed signature page by facsimile or other
electronic transmission shall be effective as delivery of a manual executed
counterpart.

6. ENTIRE AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER
WITH THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Signature Pages to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ONE GAS, INC. By:  

/s/ Caron A. Lawhorn

 

Caron A. Lawhorn, Senior Vice

and President, Chief Financial Officer

Signature Page

to First Amendment and Extension Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Maggie Halleland

  Name: Maggie Halleland   Title: Vice President

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Maggie Halleland

  Name: Maggie Halleland   Title: Vice President

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Nancy R. Barwig

  Name: Nancy R. Barwig   Title: Authorized Signer

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD, as a Lender and L/C Issuer By:  

/s/ Edward Sacks

  Name: Edward Sacks   Title: Authorized Signatory

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

a Lender and L/C Issuer

By:  

/s/ Patrick Donohue

  Name: Patrick Donohue   Title: Officer

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA, as a Lender By:  

/s/ Elizabeth F. Chase

  Name: Elizabeth F. Chase   Title: Vice President

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Daniel Patrick Deluca

  Name: Daniel Patrick Deluca   Title: Assistant Vice President

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Justin Painter

  Name: Justin Painter   Title: Authorized Signatory

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

UMB BANK, N.A.,

as a Lender

By:  

/s/ Kelsea Greenfield

  Name: Kelsea Greenfield   Title: Senior Vice President

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Engel

  Name: Patrick Engel   Title: Managing Director

Signature Page to

First Amendment and Extension Agreement



--------------------------------------------------------------------------------

ARVEST BANK, N.A.,

as a Lender

By:  

/s/ David Nickel

  Name: David Nickel   Title: EVP, Loan Manager

Signature Page to

First Amendment and Extension Agreement